      Case 1:18-cr-00673 Document 82 Filed on 12/14/18 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           December 14, 2018
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                             - BROWNSVILLE DIVISION -

 UNITED STATES OF AMERICA                        §

 V.                                              §       CASE NO.: B-18-CR-673-03

 Saul Atkinson                                   §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Judge

pursuant to 28 U.S.C. § 636(b)(3). This case has been referred, pursuant to General Order No. 15-

002, to the United States Magistrate Judge for the taking of a felony guilty plea and the Federal

Rule of Criminal Procedure Rule 11 Allocution. All parties have waived the right to plead before

a United States District Judge and have executed a consent to proceed before a United States

Magistrate Judge.

       On December 14, 2018, the defendant and counsel appeared before the Magistrate Judge,

who addressed the defendant personally in open court and informed the defendant of the

admonishments under Rule 11 of the Federal Rules of Criminal Procedure. The Magistrate Judge

determined that the defendant was competent to plead guilty and fully understood said

admonishments.

       The defendant entered a plea of guilty to the offense of knowingly subscribe as true, under

penalty of perjury pursuant to 28 U.S.C. § 1746, a false statement with respect to a material fact

in a Form I-129, Petition for a Nonimmigrant Worker, that is, defendants asserted that Mohawk

Construction, LLC needed 61 temporary laborers to perform work near Denver, Colorado, a

statement defendants knew to be false, when in truth Mohawk Construction, LLC did not have or

anticipate a need for any workers near Denver, Colorado. In violation of Title 18, United States
       Case 1:18-cr-00673 Document 82 Filed on 12/14/18 in TXSD Page 2 of 3



Code, Section 1956(a) and 2 as charged in Count THREE of the Indictment. A written plea

agreement was recited on the record. The Government agreed to recommend credit for acceptance

of responsibility and sentencing at the bottom of the advisory guideline level the defendant scores.

The Court explained to the defendant that he would be subject to sentencing pursuant to the

Sentencing Guidelines promulgated by the United States Sentencing Commission. The Court also

explained that parole had been abolished and that the defendant could receive a term of supervised

release. The Court explained the range of punishment with regard to imprisonment, fines,

restitution, supervised release, and the statutory fee assessment pursuant to the Victim of Crime

Act.

        The Magistrate Judge finds the following:

        1)     The defendant, with the advice of his attorney, has consented orally and in writing

               to enter this guilty plea before the Magistrate Judge, subject to final approval and

               sentencing by the District Judge;

        2)     The defendant fully understands the nature of the charges and penalties;

        3)     The defendant understands his constitutional and statutory rights and wishes to

               waive these rights;

        4)     The defendant’s plea is made freely and voluntarily;

        5)     The defendant is competent to enter this plea of guilty; and

        6)     There is an adequate factual basis for this plea.

                                     RECOMMENDATION

        The Magistrate Judge RECOMMENDS that the District Judge accept the plea of guilty

and, after reviewing the presentence investigation report, enter final judgment of guilt against the

defendant.
      Case 1:18-cr-00673 Document 82 Filed on 12/14/18 in TXSD Page 3 of 3



                                           WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

       A party's failure to file written objections to the proposed findings and recommendations

contained within this Report within 14 (fourteen) days after being served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and

recommendations and, except upon grounds of plain error, shall bar the party from appellate review

of proposed factual findings and legal conclusions accepted by the district court to which no

objections were filed. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153, 106

S.Ct. 466, 472-74 (1985); Douglas v. United Services’ Automobile Ass’n, 79 F.3d 1415, 1428-29

(5th Cir. en banc 1996), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending

the time to file objections from ten to fourteen days) .

       The Clerk is directed to send a copy of this Report and Recommendation to all parties.

       SIGNED this 14th day of December, 2018.




                                                                 Ronald G. Morgan
                                                            United States Magistrate Judge
